Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of 
allowable subject matter: 
Applicants claimed invention is directed to a door module comprising at least one single-layer semi-finished fiber matrix product comprising:
-1 to 100 semi-finished fiber product plies made of continuous fibers having a basis
weight in the range from 5 g/m? to 3000 g/m3,
-and the entirety of all semi-finished fiber product plies has been impregnated with at
least one thermoplastic having an MVR to ISO 1133 in the range from 1 cm/10 min
to 100 cm/10 min,
-wherein the thermoplastic is selected from the group of the polyolefins, vinyl
polymers, polyacrylates, polyamides, polyurethanes, polyureas, polyimides,
polyesters, polyethers, polystyrenes, , polyphenylene oxides,
polyarylene sulfides, polysulfones, polycarbonates, polyphthalamides,
polymethylmethacrylates, styrene-acrylonitriles, olefin-based thermoplastic
elastomers, thermoplastic polyurethanes and polyoxymethylenes,
-and this semi-finished fiber matrix product has a proportion by volume of fiber
materials defined according to DIN 1310 in the range from 5% to 90% by volume
and a proportion by volume of air or gas of less than 15% by volume.
The crux of the invention lies in the discovery that the above door modules, based on organ sheets, fulfill the high demands on lightweight construction in vehicles, withstand the frequent temperature fluctuations and simultaneously feature high impact resistance and, while simultaneously providing low-temperature stability without delamination. Such has neither been anticipated by nor made obvious from the prior art. 
EP 2 759 580, EP 2 886 305, and WO 2012/058345, which are considered the closest art of record, each disclose a door module containing at least one single-layered fiber matrix semi-finished product consisting of fiber semi-finished product plies of endless fibers, wherein the fiber semi-finished product plies each have a mass per unit area in the range of 5 g/m2 to 3000 g/m2, and the entirety of all the fiber semi-finished product plies are impregnated with at least one thermoplastics with an MVR according to ISO 1133 in the range of 1 cm3 /10 min to 100 cm3 /10 min, wherein the thermoplastics can be polyamide, polyester or polycarbonate.. However, The references do not claim or recognize the benefit of the limitation wherein thermoplastics has an MVR according to ISO 1133 in the range of 1-100 cm3/10 min.  Thus, the art of record demonstrates other door module products made in the art which do not however, contain the advantages as mentioned and neither avoid the problems as mentioned above.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 
preferably accompany the Issue Fee. Such submissions should be clearly 
labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765